Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/29/20;8/10/20;9/4/20;10/30/20;12/18/20;2/5/21;2/12/21;4/28/21;7/30/21;12/21/21 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 18 is also objected to based on its dependence on claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKinnon et al. (US 2010/0204660) (“McKinnon”).

The one or more external grooves do not extend into the central flow passage 47 [0047] (fluid is diverted by four flow ports 48, along the flow channels 50 and returns to the lumen 47 via four inlet ports… to rejoin lumen 47 via inlet ports 51) 
The one or more external grooves 50 extend from the distal end of the valve actuator 44 to at least a central portion of the valve actuator, Fig. 4.
An axial length of the one or more external grooves is greater than a width of the one or more external grooves, Fig. 4.
The one or more external grooves extend axially in a plane parallel to a centerline of the valve actuator, Fig. 4.
The distal end 45 of the valve actuator includes a chamfered surface, Fig. 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McKinnon in view of Lim et al. (US 2015/0151088) (“Lim”).
McKinnon discloses the invention as substantially claimed but does not directly disclose some of the combinable features that applicant has combined from various embodiments.  Such as McKinnon does not directly disclose the valve actuator including a circular groove configured to engage a spring coil.  Lim, in the analogous art, teaches this feature, Fig. 12.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of McKinnon with the feature as taught by Lim as the features of the exemplary actuator (McKinnon) may be combined with features of other exemplary embodiments as taught by Lim as appropriate (see Stout [0092], for example).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over McKinnon in view of Stout et al. (US 2010/0204648) (“Stout”).
McKinnon discloses the invention as substantially claimed but does not directly disclose some of the combinable features that applicant has combined from various embodiments.  Such as the valve actuator including a radial protrusion that is configured to retain the valve actuator in the catheter hub; the radial protrusion comprises a frustoconical flange extending around an outer surface of the valve actuator; the radial protrusion comprises a tab extending from an outer surface of the valve actuator.  Stout, in the analogous art, teaches these features: the valve actuator including a radial protrusion 110 that is configured to retain the valve actuator in the catheter hub (Fig. 7 [0082]); the radial protrusion comprises a frustoconical flange 110 extending around an outer surface of the valve actuator (Fig. 7); the radial protrusion comprises a tab 110 extending from an outer surface of the valve actuator (Fig. 7).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of McKinnon with the features as taught by Stout as the features of the exemplary actuator (McKinnon) may be combined with features of other exemplary embodiments as taught by Stout as appropriate (see Stout [0092], for example).
10.	Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over McKinnon in view of Huet (US 6,595,981).
McKinnon discloses the invention as substantially claimed but does not directly disclose some of the combinable features that applicant has combined from various embodiments such as the valve actuator including a circular groove 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/         Primary Examiner, Art Unit 3783